Citation Nr: 1343203	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  08-20 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from September 1985 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran had a hearing  before the Board in February 2009.  A transcript of the hearing is of record and has been reviewed.  The Board previously remanded this matter for additional development in September 2009. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination of his spine in January 2010.  There is no evidence documenting the Veteran's back disability since then and he has requested a new examination.  The Board finds that a new, more contemporaneous VA examination of the spine should be obtained.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 4.2 (2013).   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to secure copies of all outstanding VA records relating to a lumbar spine disability. 

2. Schedule the Veteran for a VA examination of his lumbar spine.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examiner should indicate on the examination report that the claims file was reviewed in conjunction with the examination.  All pertinent symptomatology, to include thoracolumbar spine range of motion and all neurological findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A complete rationale should be given for all opinions and conclusions expressed.

3. After completion of the foregoing, and any other development deemed necessary, review the expanded record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


